Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach wherein the bond layer, the transition layer, and the thermal barrier layer each have a different material composition, wherein the inboard surface of the bond layer includes a plurality of craters wherein one or more craters of the plurality of craters includes a tortuous side wall, wherein the tortuous side wall includes two or more separate undercuts, each undercut having an area that generally opposes the inboard surface of the reinforcement plate, and wherein a material for the bond layer and a material for the reinforcement plate are separate materials or adjusting a velocity of a spray plume to generate larger metal droplets to collide while in flight to the inboard surface of the reinforcement plate and forming a coated backing plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWMarch 16, 2021